Dear Commissioner Fowler:
We are in receipt of your request for an Attorney General's opinion regarding online voter registration. Your office received a packet from "onlinedemocracy.com", seeking your approval to make available to U.S. Citizens an online voter registration service. The online service intends to launch a comprehensive Internet political portal to make online voter registration available, which they claim will comply with all state and federal rules and regulations. They are seeking your approval before proceeding, and specifically ask the following questions:
      1. If you were to receive a signed registration form from a citizen prepared by onlinedemocracy.com, such as the sample provided with your name, would it be valid?
      2. Are there any changes that we can make that would simplify, improve, or safeguard your state's voter registration process?
It appears that this online service would allow a person to apply to register to vote online, print the registration form and sign it and then either mail the form or hand deliver the form to the appropriate registrar of voters' office. In essence, this online service would be providing a registration form for its viewers, just as a designated public assistance office provides for its customers.
The Louisiana Constitution mandates that the legislature adopt an election code to provide for permanent registration of voters and for the conduct of all elections. LSA-Const. Art. XI, Sec. 1 (1974). The Legislature has enacted Title 18 to provide for the registration of voters and the conduct of elections.
Chapter 4 provides for the registration of voters. LSA-R.S.18:101-117. Nowhere in these provisions has the legislature provided for voter registration through the use of a computer online service, such as the one suggested by onlinedemocracy.com. R.S. 18:104(A) provides, "The commissioner of elections, . . . shall prescribe the form that shall be used uniformly by each registrar in the state and any person authorized to accept voterregistration applications in registering qualified citizens tovote." (Emphasis added). Those persons authorized to accept voter registration applications in the State of Louisiana are listed in R.S. 18:114 as all driver's license facilities in this state, and in R.S. 18:116 as public assistance agencies that administer and provide certain services, state offices that provide state funded programs servicing persons with disabilities, and recruitment offices of the Armed Forces of the United States. Additionally, the commissioner of elections is required to designate by rule other offices within the state as designated voter registration agencies, such as public libraries and federal offices. R.S. 18:116(A)(2).
      R.S. 18:115 provides:
      A.(1) In addition to the national voter registration form promulgated by the Federal Election Commission, the commissioner of elections shall design and distribute a state mail voter registration application form.
      (2) A person may apply to register to vote by mail by completing and returning either the national voter registration form or the state mail voter registration form to the registrar of voters for the parish in which the applicant resides.
      (3) State mail voter registration application forms received by a registrar of voters from voter registration agencies as defined in R.S. 18:2(8) shall be subject only to the provisions enumerated in R.S. 18:116.
                              * * * (Emphasis added)
Each of these designated voter registration agencies in R.S. 18:116(B)(1) are required to offer services as follows:
      (a) Distribution of a mail voter registration application form to any applicant who is qualified to register.
      (b) Assistance to applicants in completing voter registration application forms, unless the applicant refuses such assistance.
      (c) Acceptance of completed voter registration application forms for submission to the registrar of voters within the parish where the voter registration agency is located.
      (d) Acceptance of any change of address or change of name submitted by a registrant to an agency . . .
Additionally, the law requires that, "the fact that an applicant submitted an application to register to vote at a designated voter registration agency shall be kept confidential and will be used only for voter registration purposes." R.S.18:116(F).
The informational pamphlet provided by onlinedemocracy.com, inc. states that this service "[w]ill provide political candidates, parties, political action committees, interest groups, and sponsors, supporters or opponents of various political issues, a means of quickly reaching highly targeted groups of engaged voters with specific messages at reasonable cost."
Registration records are public records, but the law prohibits the registrar and the Department of Elections and Registration from disclosing (1) the social security number of a registered voter or circulating said number on commercial lists, (2) the name and address of a law enforcement officer, with exceptions, and (3) information relating to a particular individual's declination to register to vote or information relating to the specific public assistance agency or motor vehicle office through which a particular individual registered to vote. R.S. 18:154.
For all of the above and foregoing reasons, we are of the opinion that a signed registration form prepared byonlinedemocracy.com would not be a valid registration. This company is not a designated voter registration agency under R.S.18:116, nor could they provide the services required of such an agency. This company would have access to voter registration information that is required to be kept confidential by the registrar and the Department of Elections and Registration and would have the capability of producing lists of registered voters disclosing said information. State law provides for the authorized agency to physically give the person the registration form, the person fills in the form and returns it to the agency, and the agency transmits the form to the registrar of voters within the parish where the agency is located, who transmits same to the appropriate registrar for the parish in which the applicant resides. R.S. 18:116. The authorized agency does not have the capability of storing the data on a computer database for future use, as this company would have from receiving the information over the Internet.
We hope that this opinion addresses all of your concerns. If we can be of further assistance, please advise.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL;cwr